DETAILED ACTION
Information Disclosure Statement
1.	Applicant’s Information Disclosure Statement (IDS), submitted October 26, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “increasing a percentage of bacteria” and “decreasing a percentage of… bacteria” in claim 1 render the claim indefinite. The relative terms “increasing” and “decreasing” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Increasing a percentage of” and “decreasing a percentage of” are relative terms that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold. A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it. Such a claim amounts to little more than a statement of intended results. Therefore, the metes and bounds of said claim cannot be ascertained.
Claims 2-6 are rejected as being dependent upon claim 1 and not resolving the indefiniteness issues set forth above.

Claim Rejections - 35 USC § 103
4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over the webpage printout of https://www.crohns.net/blog/post/irritable-bowel-syndrome-ibs (posted online June 14, 2017), hereafter referred to as “Crohns.net,” and https://web.archive.org/web/20160304101027/http://drohhiraprobiotics.com/dr-ohhira-propolis-plus-1-box-60-capsules-on-sale (posted online March 4, 2016, as evidenced by the Internet Archive Wayback Machine), hereafter referred to as “Propolis Plus.” 
	Claim 1 is directed to a method for increasing bacteria of the genus Akkermansia and decreasing bacteria belonging to Clostridia and Lactobacillus in intestinal bacterial flora, in a patient in need of such an increase and a decrease, comprising administering to said patient a composition containing astaxanthin at a daily dosage of 1 to 40 mg.  Claim 2 is drawn to claim 1, and further limits wherein the bacteria belong to the genus and species Akkermansia muciniphila. Claim 4 is drawn to claim 1 and limits wherein the method of ingesting astaxanthin is for ameliorating a symptom of IBS.
“Crohns.net” suggests the oral administration of the composition “Propolis Plus,” comprising astaxanthin, for ameliorating the symptoms of irritable bowel syndrome (IBS) in a patient in need thereof, (under “Dr. Pamela Nathan Recommends: 6. Propolis Plus”). Propolis Plus comprises astaxanthin at a dosage amount of 3 mg/day:  


    PNG
    media_image1.png
    500
    257
    media_image1.png
    Greyscale
 (see Propolis Plus, Supplement Facts).
As such, “Crohns.net” teaches the active step of administering a composition comprising astaxanthin to a patient suffering from IBS, but is silent to the outcome of said administration in the intestinal bacterial flora of said patient, i.e., wherein bacteria of the genus Akkermansia are increased and bacteria belonging to Clostridia and Lactobacillus are decreased.
Yet, regarding the preamble, granting a patent on the discovery of an unknown but inherent function (in this case, increasing Akkermansia bacteria and decreasing Clostridia and Lactobacillus bacteria) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art," 596 F.2d at 1022, 201 USPQ at 661); In re Baxter Travenol Labs, 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious," see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
And, “Propolis Plus” teaches a dosage amount of 3 mg/day, which is within the range of 1 to 40 mg required by claim 1.
Thus, claims 1, 2 and 4 are prima facie obvious.

	Claim 3 is drawn to claim 1, and limits the blood concentration of astaxanthin following administration, “so that a blood astaxanthin concentration becomes more than 0 and no more than 600 ng/ml.”
Claim 3 is drafted in terms of the desired outcome of the administration of the astaxanthin composition of claim 1: “...so that the blood astaxanthin concentration becomes more than 0 and no more than 600 ng/ml.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. As stated above, if the prior art composition of astaxanthin does in fact possess a particular benefit (i.e. modifying blood astaxanthin concentration), even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, modifying the blood astaxanthin concentration is considered a latent property of the method of administering astaxanthin taught by “Crohns.net,” and the alleged unexpected result does not confer patentability.
	Thus, claim 3 is prima facie obvious.

Claim 5 is drawn to claim 1, and limits wherein the daily amount of astaxanthin is 1 to 2 mg. Claim 6 is drawn to claim 1, and limits wherein the daily amount of astaxanthin is 6 to 40 mg.
It would have been obvious to use the starting point of a daily dosage amount of 3 mg astaxanthin disclosed by Propolis Plus and optimize this amount for ameliorating symptoms of IBS, with a reasonable expectation of success. Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art. Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality. However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, nothing inventive is seen in starting with a dosage amount of astaxanthin at 3 mg daily and optimizing this amount to 1 to 2 mg (required by claim 5) or 6 to 40 mg (required by claim 6).
As such, claims 5 and 6 are prima facie obvious.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,894,022. 
	Instant claim 1 is directed to a method for increasing bacteria of the genus Akkermansia and decreasing bacteria belonging to Clostridia and Lactobacillus in intestinal bacterial flora, in a patient in need of such an increase and a decrease, comprising administering to said patient a composition containing astaxanthin at a daily dosage of 1 to 40 mg.  Instant claim 2 is drawn to claim 1, and further limits wherein the bacteria belong to the genus and species Akkermansia muciniphila. 

	Claim 1 of the ‘022 patent recites: “A method of suppressing appetite or promoting weight loss in an obese patient, comprising administering a therapeutically effective amount of a composition comprising astaxanthin, wherein said administration increases a percentage of bacteria belonging to the genus Akkermansia and decreases a percentage of bacteria belonging to the genuses Clostridia and Lactobacillus in the intestinal bacterial flora of said patient, wherein the daily amount of astaxanthin administered is from 1 to 40 mg.” Claim 2 of the ‘022 patent recites the method of claim 1, wherein the bacteria belong to the genus and species Akkermansia muciniphila.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘022 patent and the instant claims recite the active step of administering a composition comprising astaxanthin to a patient in need thereof, wherein the outcome of said administration in the intestinal bacterial flora of said patient, i.e., wherein bacteria of the genus Akkermansia are increased and bacteria belonging to Clostridia and Lactobacillus are decreased.
Regarding the preamble, granting a patent on the discovery of an unknown but inherent function "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art," 596 F.2d at 1022, 201 USPQ at 661); In re Baxter Travenol Labs, 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious," see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While the use of a descriptive clause, i.e. “increasing a percentage of bacteria belonging to the genus Akkermansia in an intestinal bacterial flora, and decreasing a percentage of at least bacteria belonging to Clostridia and Lactobacillus,” is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
As such, claims 1 and 2 are prima facie obvious over the claims of the ‘022 patent.

Instant claim 3 is drawn to claim 1, and limits the blood concentration of astaxanthin following administration, “so that a blood astaxanthin concentration becomes more than 0 and no more than 600 ng/ml.”
Claim 3 of the ‘022 patent recites the method of claim 1, wherein the blood concentration of astaxanthin following administration, “becomes more than 0 and no more than 600 ng/ml.”
As such, claim 3 is prima facie obvious over the claims of the ‘022 patent.

 Instant Claim 4 is drawn to claim 1 and limits wherein the method of ingesting astaxanthin is for ameliorating a symptom of IBS.
Instant 4 are drafted in terms of the desired outcome of the administration of the astaxanthin composition of claim 1, wherein astaxanthin is “ingested for ameliorating a symptom of irritable bowel syndrome (IBS).” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. As stated above, if the prior art composition of astaxanthin does in fact possess a particular benefit (i.e. modifying blood astaxanthin concentration or ameliorating a symptom of IBS), even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, ameliorating a symptom of IBS is/are considered a latent property of the method of administering astaxanthin recited by the ‘022 patent and the alleged unexpected result does not confer patentability.
As such, claim 4 is prima facie obvious over the claims of the ‘022 patent.

Instant Claim 5 is drawn to claim 1, and limits wherein the daily amount of astaxanthin is 1 to 2 mg. Instant claim 6 is drawn to claim 1, and limits wherein the daily amount of astaxanthin is 6 to 40 mg.
Claim 4 of the ‘022 patent is drawn to claim 1, and limits wherein the daily amount of astaxanthin is 1 to 2 mg. Claim 5 of the ‘022 patent is drawn to claim 1, and limits wherein the daily amount of astaxanthin is 6 to 40 mg.
As such, claims 5 and 6 are prima facie obvious over the claims of the ‘022 patent.

Conclusion
6.	In conclusion, claims 1-6 are currently pending in the application. Claims 1-6 are rejected.  No claim is presently allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611